Case 3:10-cr-00251-SCC Document 4774 Filed 05/03/21 Page 1 of 4




                      IN THE UNITED STATES COURT
                    FOR THE DISTRICT OF PUERTO RICO



  UNITED STATES OF AMERICA

       Plaintiff,

           v.
                                      CRIM. NO.: 10-251 (SCC)
  [16] ANTONIO ORTIZ-APONTE

       Defendant.




                       OPINION AND ORDER

        Pending before the Court is Defendant Antonio Ortiz-

     Aponte’s (“Defendant Ortiz-Aponte”) pro se petition at

     Docket No. 4768 requesting the appointment of counsel in

     order to file a motion for compassionate release pursuant to

     18 U.S.C. § 3582(c)(1)(A)(i). While the Government has not

     addressed Defendant Ortiz-Aponte’s petition, the Court finds

     that it can render a determination regarding the same.

        In his petition, Defendant Ortiz-Aponte avers that,

     “extraordinary and compelling circumstances” exist which
Case 3:10-cr-00251-SCC Document 4774 Filed 05/03/21 Page 2 of 4




     U.S.A. v. ORTIZ-APONTE                                       Page 2




     warrant relief under § 3582(c)(1)(A)(i), for his biological

     mother is allegedly incapacitated and he is the only person

     that can take care of her. See Docket No. 4768. As such, he

     intends to file a motion for compassionate release and

     therefore requests that he be assigned counsel to adequately

     prepare said motion. Id. At this time, however, the Court

     DENIES WITHOUT PREJUDICE Defendant Ortiz-Aponte’s

     petition.

         For starters, a motion for compassionate release pursuant

     to § 3582(c) is a post-conviction motion. Meaning that,

     Defendant Ortiz-Aponte does not have an automatic right to

     counsel at this stage of the proceedings. See Pennsylvania v.

     Finley, 481 U.S. 551, 555 (1987) (clarifying that “the right to

     appointed counsel extends to the first appeal of right, and no

     further.”). Moreover, even if the Court were to consider

     exercising its discretion in order to grant the instant petition,

     Defendant Ortiz-Aponte has failed to proffer evidence

     showing that he has exhausted his administrative remedies as

     required under § 3582(c)(1)(A). Until then, the Court is
Case 3:10-cr-00251-SCC Document 4774 Filed 05/03/21 Page 3 of 4




     U.S.A. v. ORTIZ-APONTE                                         Page 3




     precluded      from      entertaining   a   petition   under   the

     aforementioned statute, regardless whether such petition is

     ultimately filed pro se or with the assistance of Court

     appointed counsel.

         The statute relied upon by Defendant Ortiz-Aponte

     specifies that, it is only “upon motion of the Director of the

     Bureau of Prisons, or upon motion of the defendant after the

     defendant has fully exhausted all administrative rights to

     appeal a failure of the Bureau of Prisons to bring a motion on

     the defendant’s behalf” or, after 30-days have elapsed “from

     the receipt of such a request by the warden of the defendant’s

     facility, whichever is earlier,” that the Court may entertain a

     motion for compassionate release. See 18 U.S.C. 3582(c)(1)(A).

     Compliance with the administrative exhaustion requirement

     set forth under § 3582(c)(1)(A) is a task that the Court

     understands Defendant Ortiz-Aponte can undertake without

     the assistance of Court appointed counsel.

         Because Defendant Ortiz-Aponte has not shown that he

     has cleared the administrative exhaustion hurdle set forth
Case 3:10-cr-00251-SCC Document 4774 Filed 05/03/21 Page 4 of 4




     U.S.A. v. ORTIZ-APONTE                                     Page 4




     under § 3582(c)(1)(A) and the reason proffered for requiring

     the appointment of counsel hinges on an underdeveloped

     and unsubstantiated allegation stating that his biological

     mother is incapacitated, the Court declines to exercise its

     discretion to appoint counsel at this stage. Accordingly,

     Defendant Ortiz-Aponte’s petition at Docket No. 4768 is

     DENIED WITHOUT PREJUDICE.

             IT IS SO ORDERED.

             In San Juan, Puerto Rico, this 3rd day of May, 2021.

                 S/ SILVIA CARREÑO-COLL
                 UNITED STATES DISTRICT COURT JUDGE
